On 2 May, 1898, Dale and Marklin became the purchasers of the 50 acres of land mentioned in the facts agreed, at a sale made by the Sheriff of McDowell County for the taxes due by the owner of the land, Henry P. Leader, for 1896 and 1897, and received from the sheriff a certificate of purchase, to the effect that the purchasers would be entitled to a deed on 2 May, 1899, on surrender of the certificate, unless redemption should be made according to law. Leader did not live on the land at the time of the sale and at the time of the publications of the notice hereinafter mentioned, and was a nonresident of the State. Publication was made by Marklin of a notice which was intended to give Leader information, under sec. 64, p. 272, of the Act of 1897, of his purchase of the land, in whose name it was taxed, a description of the land, for what year it was taxed, and when the time of redemption would expire. The statute requires that the notice shall be inserted three times — the first not more than five months, and the last time not less than three months, before the time of redemption shall expire. The first notice was inserted on 10 February, 1899, the second notice was inserted 18 February, 1899, and the third notice on 24 February, 1899. Each and all of the insertions of the notice were less than three months before the time of redemption named in the sheriff's certificate, and although the purchaser undertook to extend the time of redemption to 2 June, 1899, yet he will not be allowed in that method to change the language and plain meaning of the statute. If a purchaser of land at a tax sale fails to comply with the terms of the statute, which requires notice to the owner of the land, he does so at his peril. A delay in demanding the deed from the sheriff will work no injury to the purchaser if he has given the notice in the manner and form required by the statute; i. e., not less than (321) three months before time of redemption, which is one year from the day of sale. But, besides this, the purchaser, in his notice, undertook to extend the time of redemption until 2 June, 1899, and upon that day one J. H. Atkins, representing himself as agent of Leader, paid to the sheriff the amount of taxes, and all interest, costs, and penalties, and the sheriff offered the same to the plaintiff, who had received an assignment from the purchaser of the certificate, and he refused to accept the same. The plaintiff contended that the tender of the taxes, etc., was too late, and that it ought to have been made before the 2nd day of June commenced; that is, on the 1st day *Page 221 
of the month. We think the whole of 2 June was given Leader in which to pay the taxes. But the plaintiff further contends that Atkins was not really the agent of Leader to make the payment of taxes and to redeem the land. In reply to that, in the facts agreed, it is stated that Atkins represented himself as the agent of the plaintiff, and offered to do what Leader had the right to do; and Atkins got no advantage under the transaction, personally, so far as we can see.
The judgment was, that the plaintiff was not entitled to a deed of the land from the sheriff — that being his cause of action — and that he take nothing by his suit, and pay, with the sureties upon his prosecution bond, the costs of the action. There is no error and the judgment is
Affirmed.
(322)